DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, and 12-16, as filed after-final on February 7, 2022, are hereby entered and allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 13 and 16 being substantively similar), Ückert et al. (US 2018/0072401 A1) discloses a wing assembly (abstract), the wing assembly comprising: a main structure (1) comprising a first contact face (surface of 32) and a first recess (fig. 6) arranged to receive a portion of a tension bolt (33); and a modular edge (4) comprising a second contact face (surface of 31) and a second recess arranged to receive a portion of the tension bolt (fig. 6), the modular edge being mounted on the main structure between an installation position, in which the first and second contact faces are spaced apart (fig. 1), and an operational position, in which the first and second contact faces are abutting (fig. 6) and the modular edge is aligned with the main structure to form at least part of an edge of the wing assembly (fig. 1), wherein the modular edge is aligned with the main structure to form at least part of the leading edge or trailing edge of the wing when the modular edge is in the operational position (fig. 1); and wherein: the wing assembly is arranged such that, when the modular edge is in the operational position (fig. 1), tension in the tension bolt (33) received in the first and second recesses (fig. 6) acts to press 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the modular edge being pivotally mounted on the main structure for rotation solely about a stationary rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647